Citation Nr: 1724962	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  11-20 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for traumatic arthritis and chondromalacia of the right knee.

2.  Entitlement to a disability rating in excess of 40 percent for a lumbar spine disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the U.S. Army from September 1975 to June 1976.  His DD Form 214 also reflects that he had an additional four months of prior active duty service.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Jurisdiction of this matter was subsequently transferred to the RO in Huntington, West Virginia.

The issue of entitlement to a disability rating in excess of 20 percent for traumatic arthritis and chondromalacia of the right knee is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has not caused unfavorable ankylosis of the entire thoracolumbar spine.

2.  The Veteran's lumbar spine disability has not caused incapacitating episodes having a total duration of at least six weeks during any 12-month period currently on appeal.

3.  From December 3, 2011, to October 16, 2016, the Veteran's lumbar spine disability was associated with bilateral lower extremity radiculopathy that was manifested by mild, incomplete paralysis.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Code 5010-5243 (2016).

2.  The criteria for a rating of 10 percent for radiculopathy (for each extremity) of the bilateral lower extremities were met from December 3, 2011, to October 16, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.7, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to the symptoms and limitations caused by his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

II.  VA's Duties to Notify and Assist

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the required notice and information in a March 2009 letter prior to the initial adjudication of his claim.  See Vasquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  There have been no contentions that this notice is deficient in any way.  As such, the Board is convinced that VA has satisfied its duty to notify. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records.  Here, the Veteran's service records, VA treatment records, and identified private treatment records have been obtained and associated with the claims file.  As part of its duty to assist claimants, VA may also be required to schedule a claimant with a VA medical examination.  However, whenever VA has undertaken the effort to afford a claimant an examination, whether or not such an examination is required, VA must provide an adequate examination "or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  If an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  

In the course of the instant appeal, the U.S. Court of Appeals for Veterans Claims (Court) issued Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court found the final sentence of 38 C.F.R. § 4.59 created a requirement that whenever possible in the cases of joint disabilities, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2016).  

The sufficiency of the VA examinations in the record, as they relate to the Veteran's claim for an increased rating for his right knee disability, are discussed below.  Here, it does not appear that the March 2009, December 2011, or October 2016 VA examiners reported passive range of motion test results.  However, with respect to the Veteran's lumbar spine disability, he has been awarded the highest possible rating that is predicated on range of motion testing.  As explained below, the only possibility for the Veteran to satisfy the criteria for a higher rating for this disability is to demonstrate ankylosis in his lumbar spine or have sufficient periods of incapacitating episodes.  As such, the Board finds that the lack of passive range of motion testing is immaterial to the Veteran's increased rating claim for his lumbar spine disability.  

The Board also recognizes that the Veteran has advanced numerous arguments relating to the accuracy and sufficiency of the VA examinations he has been afforded.  For instance, in a May 2010 lay statement, the Veteran argued that the March 2009 VA examiner was not knowledgeable about the VA examination process and in a January 2017 lay statement, the Veteran indicated that the October 2016 VA examiner failed to incorporate his "VA medical diagnosis" into his evaluation, failed to discuss the severe stenosis that led to the Veteran's 2014 surgery, failed to report all of the alleviating factors that are documented in the Veteran's claims file, failed to discuss a June 2011 functional capacity evaluation, and failed to note that the Veteran's osteoarthritis had led to muscular atrophy.  

The Board is sympathetic to the Veteran's arguments.  However, the Court has recognized that a medical examiner "need not discuss all evidence favorable to an appellant's claim when rendering an opinion."  Roberson v. Shinseki, 22 Vet. App. 358, 266 (2009).   Here, the Board notes that the October 2016 VA examination report reflects that this clinician reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, this examination appears to be adequate for adjudication purposes in that it appears to be a full and complete examination.  Moreover, in the context of an increased rating claim, the primary consideration in a VA examination is the current state of the Veteran's disability.  Taken with the Court's ruling in Roberson, the Board does not find that the examiner's failure to discuss each and every piece of possibly positive evidence in the Veteran's claims file, including the June 2011 functional capacity report, renders the October 2016 VA examination inadequate.

For the foregoing reasons, the Board is convinced that VA's duties to notify and assist the Veteran in the development of his claim have been satisfied.

I.  Increased Rating - Legal Standard

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran was previously awarded service connection and assigned an initial disability rating for his low back sprain.  An appeal of the initial rating is not before the Board; rather, the Veteran seeks an increased rating.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  

The Veteran has been assigned a 40 percent disability rating for his service-connected lumbar spine disability throughout the entire period on appeal, with the exception of a temporary total convalescence rating that was found to begin on February 2014 and end on April 30, 2014.  This disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5010-5243.  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27  (2016).  DC 5010 is assigned to the evaluation of traumatic arthritis and DC 5243 is used for the evaluation of intervertebral disc syndrome (IVDS).

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part: a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.   

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id. 

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.   Id.

When IVDS is at issue, Note six of the General Rating Formula for Diseases and Injuries of the Spine instructs the rating official to also consider the disability in accordance with the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula).  

That Formula establishes a 40 percent rating when IVDS is manifested by incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  The Formula assigns a 60 percent rating when IVDS is manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

Similarly, Note one of the General Rating Formula for Diseases and Injuries of the Spine indicates that any objective neurological abnormalities associated with the spinal disorder being evaluated including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.

Neurological disabilities related to the sciatic nerve are evaluated under DC 8520.  Diseases of the peripheral nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a.  The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve.  Id.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury to the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section with sciatic nerve involvement will be that for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

With respect to DC 8520, a disability rating of 10 percent is warranted with mild incomplete paralysis.  A disability rating of 20 percent is warranted with moderate incomplete paralysis.  A disability rating of 40 percent is warranted with moderately severe incomplete paralysis.  A disability rating of 60 percent is warranted with severe incomplete paralysis, with marked muscular atrophy.  Finally, the highest schedular rating allowable under DC 8520 is for 80 percent, which is appropriate when there is complete paralysis of the sciatic nerve.  The rating criteria indicate that complete paralysis is present when the foot dangles and drops, there is no active movement possible of muscles below the knee, and where flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

III.  Increased Rating - Analysis

After a full review of the record, and as discussed below, the Board concludes that a rating in excess of 40 percent for a lumbar spine disability is not warranted.  

The Veteran has routinely contended that his symptoms of radiating back pain, numbness, difficulty with prolonged standing, sitting, or walking, and weakness should be awarded a rating in excess of 40 percent.  At the March 2009 VA examination, the Veteran reported that he was unable to stand for more than a few minutes or walk more than a few yards.  At that time, the Veteran also indicated that he experienced several incapacitating episodes relating to his back pain per week.  At a private examination conducted in September 2010, the Veteran reported pain with bending, stooping, climbing, prolonged walking, climbing stairs, and prolonged sitting.

The Veteran attended an additional VA examination in December 2011.  At that evaluation, the Veteran reported that his medication helped, but did not take away his pain completely.  He indicated that his pain radiated to both legs and was accompanied by numbness in both feet and toes and numbness in his legs.  Flare-ups were reported with changes in weather, prolonged sitting and standing, bending, and picking up objects.  The Veteran was afforded another VA examination in October 2016.  At this evaluation, the Veteran continued to report back pain in addition to neuropathic pain in both feet.  He stated that his symptoms were aggravated by remaining in one position, standing, and walking.  Ultimately, the Veteran contended that he should be awarded an 80 percent rating for his back in an October 2016 lay statement submitted to the Board, and in a statement from December 2016, the Veteran indicated that he was limited to bedrest two to three days per week due to his back pain.  

The Board recognizes that lay observations regarding pain, functional limitations, tolerances for standing or walking, and the effects of flares can be competent and probative as to an individual claimant's current level of symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds no reason to doubt the credibility of these statements.  Accordingly, the lay statements made by the Veteran are entitled to some degree of probative weight.  However, these statements and observations have to be considered in the context of the entire record.  Here, the objective medical evidence in the file and the reports of symptomatology ultimately do not warrant a rating in excess of 40 percent for the Veteran's lumbar spine disability at any point during the current period under appeal.

The Board notes at the outset that the Veteran's current 40 percent rating for his lumbar spine disability is the highest possible rating that is predicated upon limitation of motion of the lumbar spine.  As such, to warrant an increase, the evidence must demonstrate either that he has ankylosis of his thoracolumbar spine or that his IVDS has resulted in incapacitating episodes lasting at least six weeks in any 12-month period. 

Despite the reports of the Veteran's painful and limited motion in his thoracolumbar spine at each of his VA examinations, none of the VA clinicians who examined the Veteran at the March 2009, December 2011, and October 2016 evaluations reported any signs of ankylosis in this section of the Veteran's spine.  Similarly, although the December 2011 VA examiner indicated that the Veteran's IVDS caused incapacitating episodes of less than six weeks in the prior 12-month period, the record does not contain any report of any medical professional indicating that the Veteran's lumbar spine disability has caused the requisite six-week episodes of incapacitating episodes that are needed to satisfy the criteria for a rating of 60 percent.

Ultimately, the record lacks any competent evidence of ankylosis or the requisite duration of incapacitating episodes to warrant a rating in excess of 60 percent for the Veteran's low back disability.  

Pursuant to DeLuca, the Board has also considered whether weakness, pain, incoordination, or fatigability caused by repetitive use or flare-ups warrant a higher rating.  However, there is no competent medical evidence appearing in the record to suggest that flare-ups in the Veteran's lumbar spine disability or repetitive use of his lumbosacral spine would cause degree of functional loss similar to the ankylosis or minimum of six weeks of incapacitating episodes that would warrant an evaluation of higher than 40 percent.  As the preponderance of the evidence indicates that the criteria for a higher rating for the Veteran's lumbar spine disability have not been met, the benefit of the doubt doctrine is not for application and his claim must be denied. 

IV.  Neurological considerations

Pursuant to Note one of the General Rating Formula for Diseases and Injuries of the Spine, the Board has also considered whether any objective neurological abnormalities warrant a separate evaluation under any applicable diagnostic code used to evaluate neurological disabilities.  The Veteran and his representative have repeatedly contended that he experiences lower extremity neurological symptoms due to his low back disability.  At his March 2009 VA examination, the Veteran indicated that his pain radiated down each of his legs and that he was experiencing tingling and needles in his lower extremities.  Upon examination, the Veteran had reduced sensation in his left lower extremity in addition to diminished reflexes in his ankles.  However, he was also found to have normal muscle tone with no signs of atrophy and he exhibited signs of normal motor functioning in his lower extremities.  Of particular relevance here, the clinician who conducted this examination indicated that the EMG study that was conducted the previous day was negative for radiculopathy.  

Accordingly, although the Veteran presented with abnormal sensation and reflexes at that time, there is no competent medical evidence in the record to suggest that these symptoms were associated with his lumbar spine disability.  The Board finds it useful to contrast this examination report with the report from the VA evaluation conducted in December 2011.  

In December 2011, the VA examiner also reported that the Veteran had normal muscle strength with no signs of muscle atrophy.  This clinician also reported evidence of diminished ankle reflexes, diminished sensation in the foot and toes, and positive straight leg raise test results bilaterally.  However, unlike the clinician who performed the March 2009 VA examination, the December 2011 VA examiner specifically indicated that the Veteran presented with signs and symptoms due to radiculopathy involving the sciatic nerve.  Ultimately, this clinician opined that the Veteran's bilateral radiculopathy was mild in severity. 

The Veteran ultimately had a lumbar fusion in February 2014.  Notably, this procedure appears to have helped reduce the severity of the Veteran's symptoms, and in a follow-up VA treatment note from July 2014, the Veteran continued to have diminished sensation bilaterally in his feet but presented with normal reflexes and muscle strength.  

The Veteran was afforded an additional VA examination in October 2016.  However, at this evaluation, the examining clinician reported no signs of the diminished sensation or reflexes in his lower extremities that were documented in his previous VA examination.  In October 2016, the Veteran also had signs of normal muscle strength without muscle atrophy and he had negative straight leg raising test results in each lower extremity.  This October 2016 VA examiner ultimately concluded that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy. 

As explained above, in order to warrant a separate evaluation for neurological symptoms related to a service-connected disability of the spine, a claimant must demonstrate objective neurological abnormalities associated with the spinal condition.  Although the Veteran is competent to describe his subjective symptoms of numbness, loss of strength, or pain in his extremities, there is no evidence in the record to suggest that he possesses the medical knowledge or training to opine on a possible medical link between these symptoms and his service-connected lumbar spine disability.

Overall, the Board finds that the March 2009 VA examination and the reports of a negative EMG test result for radiculopathy indicate that a separate neurological rating evaluation was not warranted at that time.  However, for the period beginning on the Veteran's December 2011 VA examination and continuing through October 16, 2016, the Board finds that the preponderance of the evidence, including the opinion of the December 2011 VA examiner, supports a finding of mild bilateral radiculopathy in the Veteran's sciatic nerve.  As such, this evidence satisfies the criteria for a 10 percent rating during this period.  However, as indicated above, the examiner who conducted the Veteran's October 2016 VA examination clearly stated that the Veteran failed to exhibit any of the neurological abnormalities that were previously described in the record and opined that the Veteran did not have radiculopathy relating to his lumbar spine disability.  The Board finds this evidence to be competent, credible, and significantly probative regarding the question of whether a separate neurological evaluation was warranted at that time.  As such, the Board finds that the preponderance of the evidence weighs against a finding that the criteria for a separate neurological rating have been satisfied beginning on the date of that examination.  

The Board recognizes that this decision awards a separate compensable neurological rating for a discrete period.  However, the Veteran has never been in receipt of such a rating relating to his lumbar spine disability and the current award for a separate neurological evaluation represents a "staged" rating rather than a reduction in benefits.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  As such, there are no due process concerns relating to an award for a separate neurological evaluation for only a limited period.


ORDER

Entitlement to an evaluation in excess of 40 percent for a lumbar spine disability is denied.

Entitlement to an evaluation of 10 percent for bilateral lumbar radiculopathy (for each extremity) is granted from December 3, 2011, to October 16, 2016.

REMAND

As explained above, VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits and these duties can include obtaining a medical examination.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Moreover, the Board noted above that, when an increased rating claim involves a disability relating to a joint, examiners should test the joint involved "for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2016).  The Veteran attended VA examinations in March 2009, December 2011, and October 2016 to evaluate the severity of his right knee disability.  Regrettably, it does not appear that any of these VA examination reports contain results for passive range of motion testing or range of motion in weight-bearing and non weight-bearing.  The board also notes that, in contrast to the Veteran's lumbar spine disability, the Veteran's current rating for his right knee disability is not the highest rating that contemplates limitation of motion.  Consequently, the Board finds that these examinations are inadequate pursuant to Barr and Correia and must remand this matter to ensure that VA provides the Veteran with an adequate examination.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Contact the Veteran to determine whether there are any outstanding private treatment records relating to his right knee disability.  If any records are identified, ask the Veteran to authorize the release of these records to VA and make reasonable efforts to obtain them and associate them with the Veteran's claims file.

3.  After completing directives #1-#2, schedule the Veteran for an examination with an appropriate medical professional to evaluate the Veteran's right knee disability.  The entire claims file should be made available to the examiner and the examiner should indicate that he or she has reviewed the claims file.  

The examiner should conduct range of motion testing and render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination. 
         
The range of motion testing must include active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
         
In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain, weakness, easy fatigability, incoordination, or flare-ups.  These findings should be expressed in terms of the additional limitation of motion caused by such factors expressed in degrees.  If these findings cannot reasonably be expressed in terms of degrees, the examiner should explain why.
         
The examiner should record the Veteran's reports of limitation of motion during flare-ups, and opine whether these reports are consistent with the disability found on examination.  The examiner should also discuss the extent of any loss of function in daily activities, including work and physical activity, due to the Veteran's service-connected right knee disability.  The examiner should set forth all examination findings and any test results, along with a complete rationale for the conclusions reached.

4.  After completing items one through three, readjudicate the Veteran's claim for a right knee disability.  If the claim is not granted, send the Veteran and his representative a supplemental statement of the case and allow them an appropriate time to respond before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


